Title: To James Madison from William Neilson, 20 February 1803 (Abstract)
From: Neilson, William
To: Madison, James


20 February 1803, New York. “We transmitted our friend Elias Backman Esqr the state of his Acct. render’d us & he relents [sic] that his services have not been properly estimated by this Government otherwise the small pittance of £150. Sg to reimburse his Charges to & from Stockholm, would not have been withheld from him. He wishes to know to whom the Secretary of the Treasury paid $105:78 on 17th Sepr 1801, for none of his friends have acknowledged the receipt of any such sum.”
 

   
   RC (DNA: RG 59, ML). 1 p. Docketed by Wagner. On 19 Mar. 1803 Wagner wrote Neilson that the money had been paid to John Murdock of Virginia (DNA: RG 59, DL, vol. 14).



   
   For Backman’s earlier claim for reimbursement, see William Neilson & Company to JM, 18 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:251, 252 n.).


